Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on  1 February 2019. It is noted, however, that applicant has not filed a certified copy of 19155158.9 application as required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Lighting System of an Automotive Vehicle Having Hight and Low Resolution Pixelated Light Beams.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-2, 4-7 and 9-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lahmer (DE102017129254A1).
Regarding Claim 1 Lahmer discloses in Figures 1-12, a  Lighting system of a motor vehicle comprising: at least one first light emitting device 201, 510 adapted to be mounted on a front right side of the vehicle 105 and adapted to project in front of the vehicle 105 a first pixelated light beam 205 ; at least one second light emitting device 300 adapted to be mounted on a front left side of the vehicle and adapted to project in front of the vehicle a second pixelated light beam 520; characterized in that one of the first pixelated light beam and second pixelated light beam, called high resolution beam, has a number of pixels greater than or equal to at least three times the number of pixels of the other of said pixelated light beams, called low resolution beam characterized in that one of the first pixelated light beam and second pixelated light beam, called high resolution beam, has a number of pixels greater than or equal to at least ten times, the number of pixels of the other of said pixelated light beams, called low resolution beam (Para 0020 Machine Translation).
Regarding Claim 4, Lahmer discloses in Figure 6 for example, the lighting system according to claim 1, characterized in that the low-resolution beam 510 covers a larger luminous field than the high-resolution beam 520.
Regarding Claim 5, Lahmer discloses in Figure 6, the lighting system according claim 1, characterized in that the low-resolution beam 510 extends horizontally over a wider angular field than the high-resolution beam 520.
Regarding Claim 6, Lahmer discloses in Figures 8a-8f the lighting system according to claim 1, characterized in that the low-resolution beam 510 extends vertically higher than the high-resolution beam 520 (at least a portion of the low-resolution distribution is higher than a part of the high-resolution beam).
Regarding Claim 7, Lahmer discloses in Figures 8a-8f, the lighting system according to claim 1, characterized in that the high-resolution beam 520 extends vertically lower than the low-resolution beam 510 (at least a portion of the beam extends below the low beam distribution 510.
Regarding Claims 9 and 11, Lahmer discloses in Figures 1-12, The lighting system according to claim 1, characterized in that it further comprises a control module 110 of the at least one first light emitting device and the at least second light emitting device, adapted to selectively control the switching ON and OFF the pixels of the first pixelated light beam and the second pixelated light beam (Para 0052).
Regarding Claim 10, Lahmer discloses in Figure 6, the lighting system according to claim 1, characterized in that the first pixelated light beam 510 and the second pixelated light beam 520 overlap at least partially.
Regarding Claim 12, Lahmer discloses in Figure 1, the lighting system according to claim 1, characterized in that the first light emitting device 201 and the second light emitting device 301 are adapted to project in front of the vehicle a dark area corresponding to a vehicle, pedestrian or like coming from the front.
Regarding Claim 13, Lahmer discloses the lighting system according to claim 1, characterized in that the first pixelated light beam 510 and the second pixelated light beam 520 are disjointed from each other (disjointed is broadly interpreted to mean distinct edges or discontinuous edges as shown in Figure 11a and 11b).
Regarding Claim 14, Lahmer discloses in Figures 11a, 11b, the lighting system according to claim 13, characterized in that the high-resolution beam 520 extends vertically lower than the low-resolution beam 510.
Regarding Claim 15, Lahmer discloses in Figures 8-12, the lighting system according to claim 1, characterized in that the high-resolution beam and the low-resolution beam are arranged laterally to each other (as shown the two regions 510, 520 are located laterally as well as vertically with respect to each other).
Regarding Claim 16, Lahmer discloses in Figures 8-12, the lighting system according to claim 1, characterized in that the first light emitting device and the second light emitting device are adapted to project in front of the vehicle to project at least one pattern on a road surface (the light distributions shown inherently have a pattern to them).
Regarding Claim 17, Lahmer discloses in Figure 1, the lighting system according to claim 1, characterized in that the light emitting device 201, 200 adapted to project in front of the vehicle 105 the low resolution beam is mounted on the same side of the vehicle where a steering wheel is located, and the light emitting device 301, 300 adapted to project in front of the vehicle the high resolution beam is mounted on the other side of the vehicle 105.
Regarding Claim 18, Lahmer discloses in Figure 1, an Automotive vehicle, characterized in that it comports a lighting system 100, 101 according to claim 1.
Regarding Claim 19. Lahmer discloses the automotive vehicle according to claim 18, characterized in that the light emitting device 200 adapted to project in front of the vehicle the low-resolution beam is mounted on the same side of the vehicle 105 where a steering wheel is located, and the light emitting 301 devices adapted to project in front of the vehicle the high-resolution beam is mounted on the other side of the vehicle 105. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahmer in view of Komatsu (EP 2772682A2). 
Lahmer does not explicitly disclose the low-resolution beam 510 presents a higher maximum luminous intensity maximum than the high-resolution beam 520.
Komatsu discloses a pixelated Headlamp for vehicle in Figure 3 where the lower resolution beam forms part of a high beam pattern (PA) that inherently has a higher intensity than the low beam pattern of the higher resolution portion (PL) (Para 0027).
It would have been obvious to one of ordinary skill in the art to have the low-resolution beam 510 form a high beam with a higher max intensity than the high-resolution beam 520.  All the claimed elements in Lahmer and Komatsu were known in the prior art and one skilled in the art could have configured the beam 510 as a high beam portion as claimed with no change in their respective functions, and the combination would have yielded the predictable result of forming a high beam for spanning a larger area in relation to the high resolution portion 510 to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bos (U.S. Patent No. 6,822,563) discloses a pixelated Headlamp system. 
Canonne (U.S. Patent No.  10,336,242) discloses pixelated headlamp displaying messages. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875